Exhibit 2.1 ASSET PURCHASE AGREEMENT BETWEEN BURR NORTHROP, an individual AND ENTECH ENVIRONMENTAL TECHNOLOGIES, INC. aFlorida corporation DATED July 11, 2007 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into as of 11th day of July, 2007 by and between BURR NORTHROP, an individual, (“PURCHASER”), and ENTECH ENVIRONMENTAL TECHNOLOGIES, INC. a Florida corporation and (“ENTECH” or “SELLER” and together with PURCHASER collectively “the Parties”). PRELIMINARY STATEMENT: WHEREAS, PURCHASER desires to acquire certain of the assets of SELLER, including but not limited to all of the outstanding shares of stock of H.B. COVEY, INC., a California corporation and a wholly owned subsidiary of SELLER (“HBC”), and assume all the liabilities of HBC from SELLER and SELLER desires to sell certain of its assets, including but not limited to all of the outstanding shares of stock of HBC and transfer all the liabilities to PURCHASER; and WHEREAS, SELLER is engaged in the business of installation and maintenance of fueling systems (the “construction and maintenance business”); WHEREAS, HBC is a fueling station diagnostic and maintenance company with petroleum construction experience in building and maintaining service stations.HBC has recently expanded to also provide installation of major household appliances for major retailers.All of SELLER’s current operations are conducted through HBC (collectively the “Business”); WHEREAS, the parties intend to memorialize the purchase and sale of certain ofthe assets of SELLER to PURCHASER and PURCHASER’S assumption of all theliabilities of HBC upon the terms and subject to the conditions set forth herein; and NOW, THEREFORE, in consideration of the mutual covenants and premises contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby conclusively acknowledged, the parties hereto, intending to be legally bound, agree as follows: Page 1ASSET Purchase Agreement ARTICLE I SALE AND PURCHASE OF ASSETS AND PURCHASE PRICE SECTION 1.1Sale of ASSETS.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with applicable law, the Closing on the Closing Date (as those terms are outlined in Section 2.1 hereof), SELLER agrees to sell, assign, transfer, convey and deliver to the PURCHASER, and PURCHASER agrees to purchase and acquire certain assets, including but not limited to all of the outstanding shares of capital stock of HBC, all as listed on Attachment A and incorporated herein (the “HBC ASSETS”) and HBC and/or SELLER, as applicable, shall assign all of its rights under and PURCHASER shall assume certain debts, liabilities or obligations of HBC and/or SELLER as listed and only as listed on Attachment B, including, but not limited to the obligations of SELLER with respect to leases of real and personal property used in the SELLER’s operation of the Business, and incorporated herein (the obligations assumed by the PURCHASER is referred to herein as the “LIABILITIES”)The HBC ASSETS listed on Attachment A shall be sold, assigned, transferred, conveyed and delivered to PURCHASER subject only to those lien(s) and/or attachments contemplated hereby. SECTION 1.2 Purchase Price.The purchase price (the “Purchase Price”) to be paid by the PURCHASER for HBC ASSETS is 1. consideration representing One Hundred Thousand Dollars ( USD $100,000); and 2. PURCHASER’S assumption of the LIABILITIES; and 3. Cancellation of 1,500,000 shares of ENTECH held by PURCHASER and cancellation of half of any additional shares held by PURCHASER required to be transferred to Bret Covey as a settlement for pending litigation unless transferred directly from PURCHASER to Bret Covey. Page 2ASSET Purchase Agreement ARTICLE II CLOSING DATE AND DELIVERIES AT CLOSING SECTION 2.1Closing Date The closing of the transactions contemplated by this Agreement (the “Closing”), unless expressly determined herein, shall be held at the offices of PURCHASER at 1:00 P.M. EST, on May 25, 2007, or on such other date and at such other place as may be mutually agreed upon by the parties, including closing by facsimile with originals to follow.The date of the Closing is sometimes referred to herein as the “Closing Date.” If payment pursuant to Section 1.2 or delivery of HBC ASSETS pursuant to Section 2.2 is not made, then this Agreement will terminate subject to terms and conditions in Section 7.1 hereof. SECTION 2.2Deliveries by SELLER AND HBC.In addition to and without limiting any other provision of this Agreement, SELLER AND HBC agrees to deliver, or cause to be delivered, to PURCHASER, at or prior to Closing, the following: (a) an executed Assignment and Assumption Agreement offor HBC ASSETS referenced in Section 1.1 and listed on Attachment A and Assignment and Assumption Agreements for all LIABILITIES referenced in Section 1.1 and listed on Attachment B ( the “ASSIGNMENT AND ASSUMPTION AGREEMENTS”); (b) one or more certificates representing all of the outstanding capital stock of HBC; PURCHASER acknowledges that PURCHASER is in possession of such capital stock; (c) a written consent, in the form attached hereto as Attachment B and made a part hereof, to the purchase and sale contemplated herein, duly executed by Andrew Worden, for Barron Partners, LP, which includes a full and unconditional release of any and all warrants or rights in connection with the stock of H.B. Covey, Inc., together with a UCC-3 Termination Agreement, duly executed by Andrew Worden for Barron Partners, LP, releasing any and all security interests in the stock of H.B. Covey, Inc.; (d) such other documents or certificates as shall be reasonably requested by the PURCHASER or its counsel. Page 3ASSET Purchase Agreement SECTION 2.3Deliveries by PURCHASER. In addition to and without limiting any other provision of this Agreement, the PURCHASER agrees to deliver, or cause to be delivered to SELLER AND HBC, at or prior to Closing, the following: (a) One Hundred Thousand Dollars ($100,000) required to be delivered on or before May 25, 2007;and (b) an executed ASSIGNMENT AND ASSUMPTION AGREEMENT; and (c) cancellation of 1,500,000 shares of ENTECH held by PURCHASER and cancellation of half of any additional shares held by PURCHASER required to be transferred to Bret Covey as a settlement for pending litigation; and (d) confirmation satisfactory to ENTECH that that ENTECH is or will be released from all HBC (and any designated ENTECH)obligations and liabilities; and (e) confirmation satisfactory to ENTECH issues arising between Corona Services Park and SELLER AND HBC are resolved, (as evidenced by an executed Settlement Agreement attached hereto); and (f) PURCHASER shall submit his resignation as a Director of SELLER; and (g) PURCHASER shall transfer control of all SELLER bank accounts to SELLER or the designee of Terence Leong (for the benefit of the SELLER); and (h) such other documents or certificates as shall be reasonably requested by SELLER AND/OR HBC or its counsel. SECTION 2.4Further Assurances.SELLER and the PURCHASER, shall, upon request, on or after the Closing Date, cooperate with each other by executing and delivering any additional documents and/or other instruments and doing any and all such things as may be reasonably required by the parties or their counsel to implement and/or fully effectuate the transactions contemplated by this Agreement.PURCHASER agrees and acknowledges that the PURCHASER shall remain as CEO and CFO of SELLER until the earlier of (i) a replacement executive is appointed or (ii) six months from the date herein. SECTION 2.5Confidential Treatment of Information.The parties hereto and their representatives shall hold in confidence all data and information obtained with respect to the other parties or their business, and shall not use such data or information or disclose the same to others, except such data or information as is already known to such party or is published or is a matter of public record, or as otherwise required by Law or as may be disclosed with the written consent of the other party.In the event this Agreement is terminated, each party shall upon request promptly return to the other(s) any statements, documents, schedules, exhibits or other written information obtained, reflecting or derived from information provided by them in connection with this Agreement.Furthermore, the parties hereto shall not use such information and data for any competitive or commercial purposes. SECTION 2.6Consents and Approvals by Third Parties.PURCHASER shall use its best efforts to obtain as soon as practicable all consents and approvals of any third parties necessary or desirable for the consummation of the transactions contemplated by this Agreement. SECTION 2.7Publicity and Reports.Except as required by applicable Law PURCHASER shall consult with SELLER before issuing any press release or otherwise making any public statements with respect to this Agreement or the transactions contemplated hereby and shall provide the other with draft copies of any proposed press releases and a reasonable opportunity to comment thereon, and shall not issue any such press release or make any such public statement before such consultation and opportunity to comment, except as required by applicable Law. Page 4ASSET Purchase Agreement ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND HBC SELLER represents and warrants to PURCHASER, except as set forth in the attachments hereto, as provided by SELLER to the PURCHASER on/or before the date hereof or previously disclosed by or on behalf of SELLER, or any of their affiliates or associates to PURCHASER, its agents, officers, directors or representative (collectively the “Disclosure Schedule”), as follows: SECTION 3.1Organization and Qualification.SELLER is a corporation duly organized, validly existing and in good standing under the laws of the State of Florida, and has the requisite corporate power and authority to own, lease and operate its properties and to carry on its business as it is now being conducted and is duly qualified to do business in any other jurisdiction by virtue of the nature of the businesses conducted by it or the ownership or leasing of its properties, except where the failure to be so qualified will not, when taken together with all other such failures, have a Business Material Adverse effect their subsidiaries.HBC is a corporation duly organized, validly existing and in good standing under the laws of the State of California, and has the requisite corporate power and authority to own, lease and operate its properties and to carry on its business as it is now being conducted and is duly qualified to do business in any other jurisdiction by virtue of the nature of the businesses conducted by it or the ownership or leasing of its properties, except where the failure to be so qualified will not, when taken together with all other such failures, have a Business Material Adverse effect their subsidiaries SECTION 3.2Articles of Incorporation and By-Laws.The complete and correct copies of SELLER AND HBC’s Articles of Incorporation and By-Laws, as amended or restated to date, provided to PURCHASER are a complete and correct copy of such document as in effect on the date hereof and as of the Closing Date. 3.2.1 Authority.SELLER has all requisite corporate power and authority, to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery of this Agreement by SELLER and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action and no other corporate proceedings on the part of SELLER is necessary to authorize this Agreement or to consummate the transactions contemplated hereby except as disclosed in this Agreement. This Agreement has been duly executed and delivered by SELLER and constitutes the legal, valid and binding obligation of SELLER enforceable against SELLER in accordance with its terms, except as may be limited by bankruptcy, insolvency, reorganization, moratorium, or other similar laws affecting the enforcement of creditors' rights generally and general principles of equity. SELLER holds all licenses, certificates, permits, franchises and rights from all appropriate federal, state or other public authorities necessary for the conduct of its business and the use of the Assets (the “Licenses”) and SELLER shall assign the Licenses, which are assignable to the PURCHASER without the consent and/or approval of any third party, upon consummation of the transactions contemplated by this Agreement, except where the failure to hold any of such License would have any effect or series of effects that is, individually or in the aggregate, material and adverse to the operation of the Business as conducted by the SELLER on the date of this Agreement (each a “Business Material Adverse Effect”). SECTION 3.3 No Conflict; Required Filings and Consents.The execution and delivery of this Agreement by SELLER does not, and the performance by SELLER of its obligations hereunder will not:(i) conflict with or violate the Articles of Incorporation or By-Laws of SELLER AND HBC; (ii) conflict with, breach or violate any federal, state, foreign or local law, statute, ordinance, rule, regulation, order, judgment or decree (collectively, "Laws") in effect as of the date of this Agreement and applicable to SELLER AND HBC the breach of which would have an effect or series of effects that is, individually or in the aggregate, material and adverse to the consummation of the transactions contemplated by this Agreement (each a “Closing Material Adverse Effect”); or (iii) result in any breach of, constitute a default (or an event that with notice or lapse of time or both would become a default) under, give to any other entity any right of termination, amendment, acceleration or cancellation of, require payment under, or resultin the creation of a lien or encumbrance on any of the properties or assets of SELLER AND HBC pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease, license, permit, franchise or other instrument or obligation to which SELLER AND HBC is a party or by SELLER AND HBC or any of its properties or assets is bound that would have a Closing Material Adverse Effect.Excluding from the foregoing are such violations, conflicts, breaches, defaults, terminations, accelerations, creations of liens, or incumbency that would not, in the aggregate, have a Business Material Adverse Effect or a Closing Material Adverse Effect. Page 5ASSET Purchase Agreement SECTION 3.4SEC Reports. Since January 1, 2006, Entech has filed all reports and other documents required to be filed by Entech with the Securities and Exchange Commission (the “Commission”) under the Exchange Act. SECTION 3.5
